DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Wernow on 5/9/2022.

The application has been amended as follows: 

Claims 18 and 20 are cancelled. 


Response to Amendment
Amendment filed 5/5/2022 is entered and fully considered. Claims 1-5, 7, 8, 10, 12-15, 17, 21 and 22 are pending. Claims 6, 9, 11, 16 and 18-20 are cancelled. Claims 1 and 14 are amended. No new matter is added. 


Response to Arguments

Applicant argues that the deletion of the relevant portions of the claims pertaining to “coplanar” renders the claims patentable over the prior art. 
Examiner agrees. The art rejection of independent claims 1 and 14 are withdrawn. 
Applicant argues that the term “coplanar” would be afforded its common meaning in the dictionary. “coplanar” would mean two items that lie in the same plane. It is believed that instant figure 4 shows a coplanar first and second planar portions. 
Examiner respectfully disagrees. The courts have generally held that where the references does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See, See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). MPEP 2123, II. 
Examiner notes that while this excerpt of the MPEP is generally related to drawings as prior art, the general idea appear to be that by claiming planarity between two planar portions of the blade, an exact measurement would be needed from the drawings. Since the drawings cannot be used for exact measurements, unless otherwise described in the specification or elsewhere, then such a specific relationship does not find support in the drawings alone. 


Allowable Subject Matter
Claims 1-5, 7, 8, 10, 12-15, 14, 21 and 22 are allowed.
ROBICHAUD (US 6,098,690) discloses a double sided blade (Figure 5a) that fits on a tape dispenser (Figure 1A). The blade is generally planar and does not have a channel extending across the blade with a projection of the housing fitting therein. 
HOLTAN (US 3,508,692) discloses a curved double sided blade that has its concave side fitting against the convex corresponding portion of the housing. However, the blade of HOLTAN does not include planar portions with the channel therebetween. 
CHANDARIA et al. (US 2004/0060956) a concept similar to the instant invention wherein a blade is slid within the projecting end of the housing and held therein (Figures 1-6). The blade doesn’t have at least two rows of teeth, per se, and it doesn’t necessarily have the claimed channel between the claimed planar portions, per se. 
CHEN (US 2014/0263525) appears to disclose planar portions on each side of a channel portion of the blade (Figure 4). However, the channel does not house the projection of the housing to secure the blade, per se. 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745